The State of TexasAppellee




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 21, 2014

                                       No. 04-13-00831-CR

                                     Douglas Oneil BARNES,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                  From the 198th Judicial District Court, Bandera County, Texas
                                   Trial Court No. CR13-001
                          Honorable M. Rex Emerson, Judge Presiding

                                          ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed appellant of his right to review the record and file his own brief. Nichols v.
State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

        If appellant desires to file a pro se brief, he must do so within forty-five days from the
date of this order. See Bruns, 924 S.W.2d at 177 n.1. If appellant files a pro se brief, the State
may file a responsive brief no later than thirty days after the date appellant’s pro se brief is filed
in this court. We ORDER the first amended motion to withdraw, filed by appellant’s counsel, to
be HELD IN ABEYANCE pending further order of the court.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court